                                                                                               CLERK'S OFFICE U.S.DISTRICT COURT
                                                                                                        ATABINGDON,VA
                                                                                                             FILED

Ao442(Rev.!l/l!)Arreslwarrant                                                                                             qgp 2 7 2219
                                  U NITED STATES D ISTRJCT C OLJRT                                                    JU CD DLEY.CLERK
                                                             forthe                                                   B:
                                                                                .
                                                                                                      j                        p a.y CLERK
                                                 Mi
                                                  ddl
                                                    eDi
                                                      strictofPel
                                                                msyl
                                                                   vani
                                                                      a gzuD U; n
                  United StatesofAmerica                                                                              /:/ < ?l17
                            V.
                                                                                CaseNo, 4'
                                                                                         .16-cr-0:O1

                    Demetrius Catching



                                                 AR REST W AY                       NT
To:      A nyauthorized law enforcel
                                   nentofficer

         YOU ARE COMMANDED toarrestandbringbefqreaUnitedStatesmagistratejudgewithoutunnecessarydelay
frlt
   '
   ll
    ileçfpersontobearrested) DemetriusCatching                                                                                                   ,
who isaccused ofan offenseorviolatiopbased on thefollowing (Iocumenttiledwith thecourt:
O Indictment           I
                       D Superseding Indictment       I
                                                      D Information                 O SupersedingInformation                  D Complaint
E
D ProbationViolationPetition            O SupervisedReleaseVioiationPetltion                DViolationNotice V OrderoftheCourt
Thisoffenseisbrlefly describedasfollows:
 Title 18,U.S.C.93142-ViolationsofPreTrialRelease




Date;        04/16/2018


City and state:      W illiamsport,PA                                                      ci
                                                                                            ndyflifesma'n-Deputycl        erk
                                                                                              bi
                                                                                               '
                                                                                               -l
                                                                                                '
                                                                                                lïtell-nj'l ti(
                                                                                                              jc?H(/title
                                                                                                   *.   f'.''
                                                             Iteturn                                  z.., iy-
                                                                                                     ' .x
                                                                                                              .  1-r.T)     .                .
                                                                                                          ' '.
                                                                                                          .  ',.          '
                                                                           ..                   : '       .       '   .

         Thiswarrantwasreceivedon (date)                          ,andthe person wasarrestedon(date)
at(cityandJ'
           lc/c,
               z     .           .                       .

D ate:        .         .

                                                                                            #I?-
                                                                                               ,-
                                                                                                cstilk
                                                                                                     g()
                                                                                                       a(l2t
                                                                                                           )c1-'
                                                                                                               Jsf
                                                                                                                 ér??atttl-
                                                                                                                          e

                                                                       '
                                                                                               #?-/??Je#tl(/7,1etillzl/j//e




           Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 1 of 6 Pageid#: 1
          Case 4:16-cr-0O101-RDM Docum ent59 Filed 04/12/18 Page 1 of6



                           UNITED STATESDISYRICT COURT
                      Y DDLEPJSTRICT OFPENNSYW ANTA
UNITED jTATES OF AMERICA
                    *VS-                              4:16-CR-101

DEM TRIUSCATCM NGyes uaay,t                           (M agistrateJndgeArbnckle)


                    MOTION FOR REVOCATION 6FBAILM D
                       IVSUANCE OF AN XRREST W AVRANT
         TheU nited StatesofAmerica,by theUnited StatesAttorziey ?ortheM iddle
D istrict ofPen'
               nsylvania, D avid J.Freed,and.AssistantU .S.A ttorney RobertJ.

O 'H ara,hereby m ove this Courtto revoke the bailofthe D efendant,DEM ETRIU S

CATCH IN G, The Governm entrespectfully sttggests that the facts ofthis case

indicate thatthere is clear and convincing evidçnce thatthe defendanthasviolated

conditions ofhis bail. ln supportofthis M otion,the U nited States asserts'
                                                                          .

    ..   1,.. O n April.19,2016,.a Grand Jury.issued aq irfdictm ent.chgrging
                                                           Q
Dem etrius Catching w ith two counts oft'assaulting,resisting orim peding''a

correctionsofficer,inviolation ofTitle18,UnitedStatesCode,Section 111(a).
These offenses are alleged to have occurred atthe FederalCorrectionalInstitute at
Allenwood,Pennsylvania,on or aboutM arch 7,2016. Attim e ofarraignm ent,the

defendant entered a plea of''not'guilty''to the charges.

               O n A ugust 25,2017,the defenclantfiled a m otion for a hearing

regarding detention and release pending trial. A héaring w as conducted on


                                          qertifiedfom '
                                                  .    L.<'sraccrd
                                                                 .   ,
                                          Date                       )
                                                                     ..yj,(
                                                                     -
                                                 Pc.4.f . .ik:, .ln '
                                                                    zclerlt
                                          Per X,V(               '            '
                                                         .
                                                             . ,'tyClerk

Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 2 of 6 Pageid#: 2
        casè4:16-cr20OiU1-RDM Do'
                                cui
                                  ment'
                                      59*Fildd04712/18'Uagé2of6 '


Septem bel'1:3,2t17,bhforetheHonorableM agistrateJuctgeW illiam 1.Arbuckle,
111. Atthùconclusioffofthehearing,M agistratèJudgeArbuclde issued an order
releasing the defendantfroin detention with rium erousconditionsofpretrial
servicessupervislàn (Doc.# 50). Thedeféùdant'scohditionsofreleaseinclttded:
thathe riotviolate any fedçéal,state orlocallàw whileon release;thathe notuseor
possesscontrolleé sùbstancesunlessprescribedbyalicensedmedicalpractitioner;
thath: abide by a curfeW ànd berestricted to hisresidenceasdirected by the
pretrialservices ofice or supervising oo cer;and t'
                                                  hathe zképort to the pretrial

servicesoffice orsupervisihg officerevery contactwith 1aw ënfol-cem entpersonnel,
including arrests,questioning by thepohce,.ortrafficstops. In addition to the
                   .
aboke,thedefendaptwasalsoservirigy
                                 atjree.yearjerm ojyuyjavvs,,vuausokyjjjx
R astern D istrid OfK entucky.

             On or'aboutApril11,2018,atapproxim ately.8:45 p.m .)the

Harrodsburg,Kentucky,PoliceDepartmentcontacted theU .S,Probation Ofsce in

WilliamsportandindicatedthatDemetriusUatchinghadbeeninvolvedin àprztl
separatetraE cstopson thatdate. Accordingtothe Harrodsbur:Police

Department thefirsttrao cotop occurred atapproximately 12:38 a.m . Catching
w as the driver ofa vehicle w hich w as pulled over for speeding and.for failure to dim

thevehicle'shighlights. A subsequentsearch ofthevehlclewasconducted. The
        .                ..                            ,   . :.        .

seaxch resulted in theseizureofapproxim ately 22.29 gram sofm arijuana and
$2,391in currency. Catchingwasarrested and.charged with Speeding;Use of




Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 3 of 6 Pageid#: 3
        Case4:16-cr-0O10l-RDM Documënt59 Filed 04/12/18 Pag'
                                                           e 3 of6



GroovedTiresonaHighway;andTrafficldnginM àrijuana. Catchin: wasrèleased
on $5000cash bond. Atapproxim ately8:37p.m .thatsàm e dày ,Catching was
involvedin anothei'trao cstùp by the Harlièdsburg'p'olicé Dëpartm ent. Theofdcer

conducting thetèafficstop detected theodor'
                                          oflarijuana cèming'from iribid.
                                                                        ethe
iehicle. The o:icerlocatéd épprùximately $50,000 in.ca'
                                                      glt,whièh wasvacuum
        .
Sealed,uilder6heseàtofthe
    .
                        ..
                         #ehi
                           : cle..Theyac
                                       .tssetjolyj
                                                 ,
                                                 jayovejyjdjgatethatthe
defendanthasvio1at
                'edthe-specificconditionzo
                                         'fhispketrlalrelease,namelythathe
mustnotviolateanffederal,stateorlocallaw wb'
                                           zeonrelèase,affdthathènotuse
or possess controlled subatànces unless prescribed by a licensed m edical

practitioner.

            Further,the tzaffi.
                              c stops setforth above occurred àt 12:38 a.m .and

8:37 p.m .,indicating thatthe âefendantfailed to abideby llis Cotkrt-ordered curfew

(7:00p.m.to7:00a.m.). Inaddition.OnApril11,2018,aU.S.Probation Oo cer
9om the E astern D istrict ofK entucky conducted ân unannounced hom e visitat the

Catching's approved residence in Kentucky. The defendantw as notpresent at tlae

residence,again,in violation ofhis Court-ortlered curfew . Finally,the defendant

has failed to reporthis arrests,contacts with poliee,or trao c stops to the pretrial

servicesofficersupelwising.M m iztth:Eastern DistrictofKentucky,in violation of

the conditions ofhis release.




Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 4 of 6 Pageid#: 4
            Case 4.
                  .16-cr-O0101-RDM Docum ent59 Filed 04/12/18 Page 4 of6

               '

                                                             . '.           '                                     '
                                                 ï                               .                        .               .
                Given the unFillingness o:fDemet
                                          ' '
                                               l-ius Cat
                                                      J'ching'
                                                         .
                                                             .to abide by conditions                  '       '               '             '     ' .
                                    ..                                                            .

                                    '

èfhisreleàsewhilependinè
                      ' trial,itisyqubmittèd('t.hatlhi
                                       ..'..'        '
                                                     .
                                                       àtaitbèrevoked andabail
                                                         ..

violationhearingbescheduled.: Title18,UlïitidStatesCode,Section 3148(b)st:tes:                                                          '
                                                             .          .             .       .
                                                                                                              .
                                                                                                                      .
                                                                                                                      .
                                                                                                                                  . ' '     ...
                                                                                                                                            1           ' ' '



        Thejudicialoficersh>llenterp.n ordelloftevocatiolrand detention if,
        afterahear
                è
                  ing,thejudicial
                                .
                                  oocer.-     . : . '' ' .
                                                           . .'- .
                (1)findsthatthereis-
                                  (A) .probable cause to believe that the
                                  personhascozilmltted afedekal,stàtàorlocal
                                  crim e while on release;o:
                                             .
                          '
                      .       '
                                  (B) cleai-andcdnviiidng evidéndèthatthe'
                                  person has violated any other cqnditlon of
                                  rèlkase;and ':' ''' ''' '                                                                   ' '''''
                   (2)ûndstliat-
                                  (A) théreisnoconditidnorcombina.
                                                                 tion of
                                  conditions ofrelease thatw illassure thatthe
                                  person w ill not =ee or pose a danger to the
                                  safety ofany person ox'the com m unity;or
                                  (B)
                                    . the person isunlikely toabideby any
                                  conxdition or com bination of conditions of
                                  releade.
        7.         Itis respectfully subm itteclthatthe factsoftbis case and applicable law

supportthis niotion for revocation ofD efendant'srelease.

        8.         The G overnm ent tan establish there is clear and convincing evidencq
                                         J                                      '2'       .                                                               ..        .

thatthedefendantha:violàtedcondltioni'ùfiisfelease,asdèsciibéd.above.
    .

                                                                    '
                     .                                                                                                              ,                           ,
        9.
        .
                   Basectuyon'the defendant's démöhstrated conducfin thiscade,he is
unlikély toabide b# any.'
                        furthercoizdition orcombihàùiéh '
                                                        éfconditionsofliisrelease.




Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 5 of 6 Pageid#: 5
                           '
                       .

        Case 4:16-cr-001O1-RDM Docum ent59 Filéd 04/12/18 Page 5 of6




             In liglitofthe above,theU nited Statesmovesthatthe defendant's'bail
                                          ,
                                              '   .
                                                      '                 .
         .

be revoked,an arrestwarrantbeissued and ï'tle Defendantbebroughtbeforethis
cotlz!ffora hearing.

                                     Respectfully subm itted,

                                     /s/RobertJ.O'H ara
                                     ROBERT J.O'HARA
                                     AssistantU nited StatesA ttorney
                                     ID No.47364
                                     P.O.Box 309
                                     Scranton,PA 185t1-0309
                                     (570)348-2809(telephone)
                                     robert.oJhara@usdoj.gov
                                     D ated:A pril 12,2018




Case 1:19-mj-00117-PMS Document 1 Filed 09/27/19 Page 6 of 6 Pageid#: 6
